DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 17-18, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0272757 A1 (“Xu”) in view of US 2019/0238835 A1 (“Lee”).
Regarding claim 1, Xu discloses a method of decoding an image, the method comprising: deriving an intra prediction mode for a current block (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least the intra prediction mode for a current block, e.g. see at least paragraphs [0078]-[0079]); deriving a reference sample for the current block (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least reference pixel set selection information for a current block, e.g. see at least paragraphs [0078]-[0079]); and performing intra prediction on the current block by using the derived reference sample (e.g. see intra prediction module 512 generates the intra predictor of the current block according to the selected reference pixel, e.g. see at least paragraphs [0075], [0080]), wherein the reference sample is included in a reference sample line, and wherein the reference sample line is derived by selecting one reference sample line among a plurality of neighboring reference sample lines of the current block (e.g. see Fig. 2 shows a diagram illustrating selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets 222[1]-222[M] adjacent to an upper edge 212 of a current block 210 and selecting at least one vertical reference pixel set from a second plurality of candidate neighboring pixel set 224[1]-224[N] adjacent to a left edge 214 of the current block 210, e.g. see at least paragraph [0039]).
Although Xu discloses wherein the reference sample is derived, it is noted Xu differs from the present invention in that it fails to particularly disclose wherein the reference sample is derived by performing filtering samples of the selected reference sample line only when the selected reference sample line is a reference sample line closest to the current block among the plurality of neighboring reference sample lines, 	wherein the filtering is performed only using the reference sample of the reference sample line closest to the current block. Lee however, teaches wherein the reference sample is derived by performing filtering samples of the selected reference sample line (e.g. see reference sample smoothing may be performed on reference samples included in a reference line such as shown in at least Fig. 18, e.g. see at least paragraph [0270]) only when the selected reference sample line is a reference sample line closest to the current block among the plurality of neighboring reference sample lines (e.g. see intra prediction may be performed based on unfiltered reference sample or filtered reference sample; reference sample smoothing may be performed on part of a plurality of reference lines, paragraphs [0270]-[0271];  for instance, reference smoothing adaptively determined based on at least a position of a reference line, e.g. see at least paragraphs [0272], e.g. see first reference line adjacent to a boundary of a current block reference sample line 0 as shown in Fig. 18), wherein the filtering is performed only using the reference sample of the reference sample line closest to the current block (e.g. see different filter types in terms of filter coefficient, filter tap, or filter strength, e.g. see at least paragraph [0279]; using these types of filters do not require samples from other reference lines).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Lee before him/her, to modify the method and apparatus of video coding of Xu with Lee in order to selectively apply intra filter to reference sample to efficiently perform intra-prediction for a target block. 
Regarding claim 15, Xu discloses a method of encoding an image, the method comprising: deriving an intra prediction mode for a current block (e.g. see intra prediction mode for a current block, e.g. see at least paragraphs [0090]-[0091]); deriving a reference sample for the current block (e.g. see reference pixel sets for a current block, e.g. see at least paragraphs [0090]-[0091]); and performing intra prediction on the current block by using the derived reference sample (e.g. see generate the intra predictor of the current block according to selected reference pixel sets, e.g. see at least paragraphs [0090]-[0091]), wherein the reference sample is included in a reference sample line, and wherein the reference sample line is derived by selecting one reference sample line among a plurality of neighboring reference sample lines of the current block (e.g. see Fig. 2 shows a diagram illustrating selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets 222[1]-222[M] adjacent to an upper edge 212 of a current block 210 and selecting at least one vertical reference pixel set from a second plurality of candidate neighboring pixel set 224[1]-224[N] adjacent to a left edge 214 of the current block 210, e.g. see at least paragraph [0039]).
Although Xu discloses wherein the reference sample is derived, it is noted Xu differs from the present invention in that it fails to particularly disclose wherein the reference sample is derived by performing filtering samples of the selected reference sample line only when the selected reference sample line is a reference sample line closest to the current block among the plurality of neighboring reference sample lines, wherein the filtering is performed only using the reference sample of the reference sample line closest to the current block. Lee however, teaches wherein the reference sample is derived by performing filtering samples of the selected reference sample line (e.g. see reference sample smoothing may be performed on reference samples included in a reference line such as shown in at least Fig. 18, e.g. see at least paragraph [0270]) only when the selected reference sample line is a reference sample line closest to the current block among the plurality of neighboring reference sample lines (e.g. see intra prediction may be performed based on unfiltered reference sample or filtered reference sample; reference sample smoothing may be performed on part of a plurality of reference lines, paragraphs [0270]-[0271];  for instance, reference smoothing adaptively determined based on at least a position of a reference line, e.g. see at least paragraphs [0272], e.g. see first reference line adjacent to a boundary of a current block reference sample line 0 as shown in Fig. 18), wherein the filtering is performed only using the reference sample of the reference sample line closest to the current block (e.g. see different filter types in terms of filter coefficient, filter tap, or filter strength, e.g. see at least paragraph [0279]; using these types of filters do not require samples from other reference lines).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Lee before him/her, to modify the method and apparatus of video coding of Xu with Lee in order to selectively apply intra filter to reference sample to efficiently perform intra-prediction for a target block. 
Regarding claim 17, Xu further discloses wherein the reference sample line is derived based on a reference sample line indicator obtained from a bitstream (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least reference pixel set selection information indicating which one(s) of neighboring candidate pixel sets are to be selected, e.g. see at least paragraphs [0078]-[0079]).  
Regarding claim 18, Xu further discloses wherein the reference sample line indicator indicates which of the plurality of neighboring reference sample lines is a reference sample line (e.g. see decoding controller 516 in Fig. 5 extracts prediction parameters that include at least reference pixel set selection information indicating which one(s) of neighboring candidate pixel sets are to be selected, e.g. see at least paragraphs [0078]-[0079]).    
Regarding claim 22, although Xu discloses the reference sample, it is noted Xu differs from the present invention in that it fails to particularly disclose when the reference sample corresponds to a predetermined position, the reference sample is derived by padding a sample adjacent to the predetermined position without determining availability of the block at the predetermined position. Lee however, teaches when the reference sample corresponds to a predetermined position, the reference sample is derived by padding a sample adjacent to the predetermined position without determining availability of the block at the predetermined position (e.g. see if a position of a reference sample is outside a picture or in a slice different from a current block, the reference sample determined unavailable and replaced with a neighboring available reference sample, e.g. see at least paragraph [0229]-[0230]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu and Lee before him/her, to modify the method and apparatus of video coding of Xu with Lee in order to replace unavailable reference sample in a reference line to perform intra prediction. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee in further view of US 2012/0170648 A1 (“Chen”).
Regarding claim 16, although Xu in view of Lee teaches a bitstream generated by a method of encoding an image, the method including: deriving an intra prediction mode for a current block; deriving a reference sample for the current block; and performing intra prediction on the current block by using the derived reference sample, wherein the reference sample is included in a reference sample line, and wherein the reference sample line is derived by selecting one reference sample line among a plurality of neighboring reference sample lines of the current block, wherein the reference sample is derived by performing filtering samples of the selected reference sample line only when the selected reference sample line is a reference sample line closest to the current block among the plurality of neighboring reference sample lines, wherein the filtering is performed only using the reference sample of the reference sample line closest to the current block (e.g. see mapping for claim 15), it is noted Xu differs from the present invention in that it fails to particularly disclose a non-transitory storage medium storing the bitstream generated by the method of encoding the image. Chen however, teaches a non-transitory storage medium storing a bitstream generated by a method of encoding an image (e.g. see the generated bitstream stored on a computer-readable medium for future use by a decoder (e.g., DVD, Blu-ray), e.g. see at least paragraph [0158]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu, Lee and Chen before him/her, to incorporate Chen into the method and apparatus of video coding of Xu as modified by Lee in order for the encoded bitstream to be used in the future by a decoder. 
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee in further view of US 2019/0200011 A1 (“Yoo”). 
Regarding claim 19, although Xu discloses wherein the reference sample line is derived based on an upper boundary of the current block (e.g. see Fig. 2 shows a diagram illustrating selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets 222[1]-222[M] adjacent to an upper edge 212 of a current block 210), it is noted Xu differs from the present invention in that it fails to particularly disclose wherein the reference sample line is derived based on whether an upper boundary of the current block corresponds to a boundary of a coding tree block. Yoo however, teaches wherein the reference sample line is derived based on whether an upper boundary of the current block corresponds to a boundary of a coding tree block (e.g. see Fig. 4 showing that upper boundary of prediction unit 2Nx2N, i.e. a current block, corresponds to upper boundary of CU 2Nx2N; thus, the reference sample line for intra prediction, as disclosed by Yoo, will start at the upper boundary of CU 2Nx2N; however, the upper boundary of a prediction unit NxN will not always correspond to the upper boundary of CU 2Nx2N, and therefore, the reference sample line will be different compared to when the prediction unit is 2Nx2N, e.g. see at least paragraphs [0101]-[0103]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu, Lee and Yoo before him/her, to incorporate Yoo into the method and apparatus of video coding of Xu as modified by Lee in order to conform to HEVC partitioning/splitting standard.  
Regarding claim 20, although Xu discloses wherein the reference sample line is derived based on the reference sample line closest to the current block (e.g. see the reference pixel set that is closest to the corresponding edge 222[1] in Fig. 2 corresponding to the upper edge 212 may be used by default, e.g. see at least paragraph [0041]), it is noted Xu differs from the present invention in that it fails to particularly disclose when an upper boundary of the current block corresponds to a boundary of a coding tree block. Yoo however, teaches when an upper boundary of the current block corresponds to a boundary of a coding tree block (e.g. see Fig. 4 showing that when a prediction unit has a size of 2Nx2N, the upper boundary of the prediction unit, i.e. a current block, corresponds to upper boundary of CU 2Nx2N; thus, when the corresponding upper edge of the CU is less than the predetermined threshold as disclosed by Xu, the reference pixel set that is closest to the upper edge of the CU may be used by default). The motivation above in the rejection of claim 19 applies here. 
Regarding claim 21, although Xu discloses wherein the reference sample line indicator is not obtained from the bitstream and is set to a predetermined value (e.g. see to automatically use the reference pixel set that is closest to the corresponding edge… there would be no need to signal which reference pixel set(s) to be selected, e.g. see at least paragraph [0059]), it is noted Xu differs from the present invention in that it fails to particularly disclose when an upper boundary of the current block corresponds to a boundary of a coding tree block. Yoo however, teaches when an upper boundary of the current block corresponds to a boundary of a coding tree block (e.g. see Fig. 4 showing that when a prediction unit has a size of 2Nx2N, the upper boundary of the prediction unit, i.e. a current block, corresponds to upper boundary of CU 2Nx2N; thus, when the corresponding upper edge of the CU is less than the predetermined number of pixels as disclosed by Xu, the reference pixel set that is closest to the upper edge of the CU may be used by default). The motivation above in the rejection of claim 19 applies here. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee in further view of US 9374578 B1 (“Mukherjee”) and US 2012/0082222 A1 (“Wang”).
Regarding claim 23, although Xu discloses the current block is intra or inter predicted (e.g. see at least paragraph [0004]), it is noted Xu differs from the present invention in that it fails to particularly disclose when the current block is a combined prediction of intra prediction and inter prediction, the intra prediction mode for the current block is fixed to a planar mode. Mukherjee however, teaches when the current block is a combined prediction of intra prediction and inter prediction, the intra prediction mode for the current block is fixed to a mode (e.g. see inter and intra blocks are combined based on the identified intra prediction mode based on identified block size as illustrated in Fig. 7, e.g. see 722, e.g. see at least col. 15, ll. 11-26), and further, Wang teaches fixed to a planar mode (e.g. see if CU prediction type is 2Nx2N, plane intra-prediction mode is made available at 234 in Fig. 8, e.g. see at least paragraphs [0158], [0102] and 90D in Fig. 4; thus, it would be obvious to include in Mukherjee a plane intra-mode that work well in areas of smoothly-varying luminance for predicting larger blocks as taught by Wang). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Xu, Lee, Mukherjee and Wang before him/her, to incorporate Mukherjee and Wang into the method and apparatus of video coding of Xu as modified by Lee in order to provide greater compression while maintaining the quality of the decoded video stream and effectively making certain intra-prediction modes available. 
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 7-9 of the Remarks that Lee does not teach “wherein the reference sample is derived by performing filtering samples of the selected reference sample line only when the selected reference sample line is a reference sample line closest to the current block among the plurality of neighboring reference sample lines” because Lee teaches “the filter for the reference sample smoothing is determined differently based on the position of the selected reference sample line among the plurality of the reference sample lines. The reference sample smoothing is applied for the selected reference sample line among the plurality of the reference sample line regardless of the position of the selected reference sample line.”
However, the examiner respectfully disagrees. Paragraph [0270] of Lee teaches that “Intra prediction of the current block may be performed based on unfiltered reference sample or filtered reference sample.” More specifically, paragraphs [0271]-[0272] make clear that “Reference sample smoothing may be performed on all of a plurality of reference lines or on a part of a plurality of reference lines… adaptively determined based on a position of a reference line… whether to perform reference sample smoothing.” Thus, contrary to applicant’s interpretation of Lee, not all reference lines will be filtered if reference sample smoothing is performed only on a part of a plurality of reference lines. Further, since there is only a limited number of reference line and reference line position (e.g. four in Fig. 18), it would be obvious to a person having ordinary skill in the art to select a position of the reference line out of all the positions of the reference lines to adaptively apply the reference sample smoothing, e.g. the first reference line that is positioned adjacent to a boundary of a current block with reference sample line 0 as shown in Fig. 18, and select other positions to not perform reference sample smoothing, e.g. reference sample lines 1-3.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., US 2013/0128961 A1, discloses a method of decoding moving pictures in intra prediction
Lim et al., US 2011/0293001 A1, discloses a new planar prediction mode
Lee et al., US 2016/0156932 A1, discloses an intra scene prediction method of depth image for interlayer video decoding and encoding apparatus and method
Liu et al., US 2018/0352222 A1, discloses an intra prediction using unequal weight planar prediction
Liu et al., US 2019/0110052 A1, discloses a bidirectional intra prediction
Liu et al., US 2019/0020888 A1, discloses a compound intra prediction for video coding
Heo et al., US 2020/0228831 A1, discloses an intra prediction mode based image processing method, and apparatus therefor
Ye, US 2020/0045322 A1, discloses a method and apparatus for intra chroma coding in image and video coding
Lee, US 2019/0104304 A1, discloses a method and apparatus for processing intra-prediction-based video signal
Yie et al., US 2013/0108182 A1, discloses an apparatus and method for encoding/decoding images for intra-prediction coding

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485